Citation Nr: 0735975	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for endometriosis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
January 31, 2006.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from January 31, 2006.  

4.  Entitlement to service connection for a lumbar spine 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to October 
1998 and from January 2001 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the rating decision, the RO denied 
service connection for a lumbar spine condition, granted 
service connection for endometriosis and post-traumatic 
stress disorder (PTSD), and assigned 10 percent and 50 
percent evaluations, respectively, effective July 3, 2003.  

In a September 2006 rating decision, the RO increased the 
veteran's PTSD disability evaluation to 70 percent, effective 
January 31, 2006.  The veteran was advised of the most recent 
grant of increased rating by a September 2006 letter.  
However, she did not withdraw her appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2005, the 
veteran indicated that she wanted to have a Board hearing.  
She subsequently submitted a statement in August 2007, 
wherein she withdrew her hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2007).

The issue of entitlement to service connection for a lumbar 
spine condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's endometriosis is manifested by painful and 
irregular periods which are controlled by treatment.  

3.  From July 3, 2003 to January 30, 2006, the veteran's PTSD 
is manifested by suicidal ideation and the inability to 
establish and maintain effective relationships.  

4.  As of January 31, 2006, the veteran's PTSD results in 
symptoms approximating total occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
endometriosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 7629 (2007).

2.  From July 3, 2003 to January 30, 2006, the criteria for a 
70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2007).

3.  As of January 31, 2006, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
her disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Endometriosis

The veteran contends that her service-connected endometriosis 
is worse than the current evaluation contemplates.  

In October 2003, the veteran was afforded a VA examination 
for her endometriosis.  During the examination, the veteran 
reported that she currently has menstrual cycles lasting 
approximately fifteen days per month, which have been heavy 
her entire life.  She indicated that she experiences severe 
pelvic pain that occur monthly, and was informed in April 
2001 that she had endometriosis.  In June 2001, the veteran 
had an eight-week intrauterine pregnancy followed by two 
normal pregnancies in 2002.  Thereafter, the veteran informed 
the examiner that a September 2003 ultrasound revealed 
thickened endometrium with possible endometrial polyps and 
she underwent a laparoscopy, hysteroscopy, and ablation, 
during which time endometriosis was noted on both ovaries.  
The veteran admitted to taking oral contraceptive pills as 
follow up treatment for pain and endometriosis.

Upon physical examination of the veteran, the examiner noted 
the abdomen as being soft and nontender, without palpable 
masses.  The pelvic examination revealed normal external 
genitalia with a vaginal vault without lesions.  The cervix 
was noted to be parous in appearance, and the bimanual 
examination revealed a normal-sized uterus which was mobile, 
mildly tender, with no palpable adnexal masses.  The examiner 
advised the veteran to continue her use of birth control 
pills to control her pain and bleeding.  

Post service treatment records reflect a history of 
endometriosis with painful periods.  In January 2006, the 
veteran's pelvic ultrasound, transvaginal ultrasound, and Pap 
smear test results were all normal.  

Endometriosis is rated under 38 C.F.R. § 4.116, Diagnostic 
Code 7629.  Under that code, a 10 percent rating is warranted 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  A 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  See 
38 C.F.R. § 4.116, Diagnostic Code 7629 (2007).  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected endometriosis does not warrant a 
higher rating.  The competent medical evidence of record has 
documented the veteran's menstrual pain as well as her heavy 
and irregular periods.  However, there is no indication that 
her disability is not controlled by treatment.  While the 
Board acknowledges the VA examiner's October 2003 report of 
the veteran taking birth control pills to control her pain 
and bleeding, there is no indication based upon the evidence 
of record that the veteran's symptoms are not controlled by 
the birth control pills.  Later in that same October 2003 VA 
examination report, the examiner noted that the veteran's 
history of endometriosis and painful periods had been treated 
with surgical ablation, as well as now with birth control 
pills and the veteran was advised to continue birth control 
pills to control her pain and bleeding.  Additionally, 
evidence of an increase in severity of her symptoms is not 
present in recent VA outpatient treatment reports.  In fact, 
a June 2005 VA outpatient treatment record notes that there 
are "no current outpatient medications found in [the] 
computer."  In this case, there is no evidence that the 
veteran's pelvic pain or irregular or heavy bleeding is not 
controllable by treatment; thus, a higher rating is not 
warranted.  The veteran's service-connected endometriosis 
continues to meet or more nearly approximate the criteria for 
a 10 percent rating and no higher under Diagnostic Code 7629.  

The veteran is competent to report her symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that her 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contention for a higher evaluation.  The 
Board finds that a preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for endometriosis, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

B.  Post-Traumatic Stress Disorder (PTSD)

The veteran asserts that her PTSD warrants a higher 
evaluation.  By way of procedural background, service 
connection for PTSD was granted in a February 2004 rating 
decision, and assigned a 50 percent evaluation, effective 
July 3, 2003.  Subsequently thereafter, the veteran's PTSD 
was increased to 70 percent disabling, effective January 31, 
2006, in a September 2006 rating decision.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  A 50 percent rating is 
warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereo- typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of  41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent  shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

PTSD Rating Prior to January 31, 2006

In August 2003, the veteran was afforded a VA examination for 
her PTSD.  The veteran reported to the examiner that during 
service, she endured physical and sexual abuse by another 
soldier, whom she eventually married.  She had no 
disciplinary infractions or any other adjustment problems 
during service except her abusive relationship with her 
husband during her active military service.  After discharge 
from service, the veteran indicated that she became 
isolative, depressed, fearful, and began to experience 
symptoms of PTSD such as nightmares, a startle response, 
numbing, inability to sleep, and attempts to avoid anything 
that reminded her of the sexual abuse during service.  She 
admitted to living with her family and two children with the 
hope of attending school in the future.  

Following a mental status examination, the examiner noted 
that the veteran was neat and clean.  Mental status 
examination results revealed the presence of hallucinations 
with no impairment of thought processes, communications, 
impulse control, or delusions.  The veteran was oriented 
times three and exhibited no memory loss or impairment in 
either her long or short term memory.  Her rate and flow of 
speech were normal, and there was no obsessive or ritualistic 
behavior.  The examiner noted that the veteran suffers from 
panic attacks, extreme depression, and suicidal ideation.  
She has no appetite, exhibits poor sleep, and ahedonia.  The 
examiner opined that the veteran was "quite immobilized," 
and diagnosed the veteran with PTSD, major depression, and 
assigned a GAF score of 50.  

After carefully reviewing the record, the Board finds that a 
preponderance of the evidence supports a finding that the 
veteran's service-connected PTSD warrants a 70 percent 
disability evaluation prior to January 31, 2006.  Based upon 
the foregoing, it appears that shortly after being discharged 
from service, the veteran's occupational and social 
functioning decreased significantly, and more importantly, 
the veteran exhibited suicidal ideation as stated by the 
August 2003 VA examiner.  As noted, the August 2003 VA 
examiner indicated that the veteran was immobilized, only 
cares for her children, and avoids anyone not associated with 
her family.  Although the veteran admitted to the examiner 
that she would like to attend school and obtain a job, she 
noted that she was unable to because she fears her husband 
may attack her again.  Thus, the Board finds that the 
veteran's PTSD warrants a 70 percent rating, effective July 
3, 2003 to January 31, 2006.  

A 100 percent rating is not warranted, however, because while 
the evidence shows the veteran's PTSD causes a severe 
functional impairment, there is no evidence showing she has 
total occupational and social impairment.  Rather, as noted 
above, the record shows that she did not attend school or 
obtain a job because of fear associated with her domestic 
problems.  Further, with respect to the specifically 
enumerated symptomatology contemplated for the 100 percent 
evaluation under Diagnostic Code 9411, the evidence does not 
show she has a gross impairment in thought processes or 
communication, she exhibits grossly inappropriate behavior, 
she is unable to perform the activities of daily living, or 
that she is disoriented to time or place.  This finding is 
further supported by the GAF score of 50 which was assigned 
during the August 2003 examination.  Although this GAF score 
indicates serious deficits in functioning, the Board notes it 
is in the lower range of the category and also finds that the 
clinical findings associated with the reported GAF score 
shows the veteran's PTSD symptoms do not more nearly 
approximate a total occupational and social impairment prior 
to January 31, 2006.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence supports a finding that the 
veteran's service-connected PTSD warrants a 70 percent 
rating, but no higher, from July 3, 2003 to January 30, 2006.  
All reasonable doubt has been resolved in the veteran's 
favor.  See Gilbert, supra, 1 Vet. App. at 55.  

PTSD Rating As of January 31, 2006

In January 2006, the veteran underwent a VA examination for 
her PTSD.  During the examination, the veteran reported to 
the examiner increased panic attacks which occur twice a week 
and include symptoms of sweating, heart palpitations, 
trembling, shaking, difficulty breathing, and abdominal 
distress.  The veteran indicated having daily recurrent and 
intrusive thoughts, distressing dreams five times a week, 
constant anxiety, and difficulty falling or staying asleep.  
She explained to the examiner that she completed a medical 
assistant program, but is unable to retain employment because 
she continues to experience a constant sense of feeling 
unsafe and vulnerable to sexual attack by her husband.  

Physical examination of the veteran noted a clean, neatly 
groomed, and appropriately dressed woman.  Her attitude was 
cooperative and friendly with spontaneous speech and an 
appropriate affect.  The veteran's mood was described as 
being anxious, sad, frustrated, and the examiner noted that 
the veteran became tearful when discussing her relationship 
with her husband.  She was oriented as to person, time, and 
place, but she appeared easily distracted and exhibited a 
short attention span.  Her thought process was logical, goal 
directed, and relevant with intact judgment and normal 
memory.  She denied experiencing inappropriate behavior, 
obsessive/ritualistic behavior, but exhibited a severe sleep 
impairment, auditory hallucinations, and panic attacks.  
Impulse control was good with no episodes of violence, 
suicidal thoughts, or homicidal thoughts.  The examiner 
stated that the veteran has the ability to maintain minimum 
personal hygiene and has no problem with activities of daily 
living.  The examiner concluded that the veteran is socially 
isolated, unable to maintain employment, and her panic 
attacks are an extension of her PTSD symptoms, which 
constitute an overall worsening of her PTSD.  The examiner 
diagnosed the veteran with PTSD, panic attacks with 
agoraphobia, and assigned a GAF score of 45.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 100 
percent rating for PTSD, effective January 31, 2006.  The 
Board recognizes that the veteran's PTSD does not result in 
symptoms consistent with all the criteria for a disability 
rating of 100 percent as set forth in Diagnostic Code 9411.  
Her disability, however, as described in the VA examination, 
more nearly approximates the symptoms contemplated by the 100 
percent rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
9411.  Specifically, the veteran's PTSD is characterized by 
persistent symptoms that adversely affect her sleep to a 
severe extent and result in social isolation.  She appears to 
be severely affected socially and occupationally by her PTSD, 
including having her symptoms adversely impact her ability to 
function in a work environment.  Her PTSD symptoms have 
included persistent sleep problems, including night sweats, 
nightmares, panic attacks, and problems falling and staying 
asleep.  Significantly, she also has persistent auditory 
hallucinations.  Her GAF score of 45 is indicative of major 
impairment to serious symptoms causing significant impairment 
and social and occupational functioning.

More importantly, the January 2006 examiner indicated that 
the veteran would not be able to maintain gainful employment.  
Thus, although her PTSD may not be manifested by each of the 
symptoms recited in the criteria for a 100 percent rating 
under Diagnostic Code 9411, the Board finds that she more 
nearly approximates that criteria in that her PTSD has been 
shown to result in total occupational impairment.  See 38 
C.F.R. § 4.7; see also Mauerhan, supra.  

In short, having resolved all doubt in favor of the veteran, 
the Board finds that her PTSD results in symptoms that more 
closely approximate total occupational impairment, and an 
increased evaluation of 100 percent, effective January 31, 
2006, is granted.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claims for increased 
evaluations would be evidence showing that her disabilities 
are worse than the current evaluations contemplated.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the April 2005 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the cases were issued in February 2005, September 2005, 
September 2006, and May 2007, which gave her an additional 60 
days to submit evidence.  See generally, Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from October 2003 to 
January 2006, and private treatment records dated January 
2006.  The veteran was also provided VA examinations in 
connection with her claims.  An additional VA examination was 
scheduled in January 2007 for the veteran's service-connected 
endometriosis, but the veteran failed to report to the exam.  
The veteran was advised in writing that failing to report to 
the scheduled examination could adversely affect her claim, 
and her failure to report was discussed in the May 2007 
supplemental statement of the case.  The Board notes that she 
has not since offered any explanation for her failure to 
report, or requested the opportunity to appear for another 
examination.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As of this date, the veteran has not submitted any 
additional medical records or informed the VA of the 
existence of any relevant records.  Therefore, the Board has 
decided her case based on the evidence of record.  38 C.F.R. 
§ 3.655 (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial evaluation in excess of 10 percent for 
endometriosis is denied.  

From July 3, 2003 to January 30, 2006, an initial evaluation 
of 70 percent for the service-connected PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary awards.  

Effective January 31, 2006, an initial evaluation of 100 
percent for the service-connected PTSD is granted, subject to 
the regulations applicable to the payment of monetary awards.  





REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for a lumbar spine condition.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

As stated in a July 2005 Decision Review Officer (DRO) 
Conference Report, the veteran contends that her lumbar spine 
condition is due to her carrying approximately forty-five 
pounds of equipment during basic training.  In the February 
2004 rating decision, the RO noted an episode of low back 
pain during the veteran's military service in April 2001, but 
determined that the veteran's current back condition was 
congenital based upon results from a September 2003 VA 
examination.  Review of the evidentiary record indicates that 
the veteran complained of low back pain in April 2001, during 
her military service.  The sick call note states that veteran 
has had low back pain once a week.  Post service treatment 
records reflect continuing complaints for back pain.  
Treatment notes report back pain associated with her 
endometriosis, a possible urinary infection, as well as a 
diagnosis of back pain that is "not clear."  Also, as 
previously stated the veteran underwent a September 2003 VA 
examination for her back condition, but the examiner did not 
provided an opinion as to whether her current back condition 
is attributable to service nor were the veteran's medical 
records available to the examiner for review.  As a result, 
the current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, the Board finds that an additional VA 
examination is warranted to determine whether the veteran's 
current lumbar spine condition is attributable to her active 
military service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether there is a causal nexus between 
the veteran's lumbar spine condition and 
her active military service.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the back found to be present should be 
diagnosed.  The examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current lumbar spine disability had its 
origin in service or is in any way 
related to the veteran's active service.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


